Exhibit 10.1
SIXTH AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
among
Apartment Investment and Management Company,
AIMCO Properties, L.P., and
AIMCO/Bethesda Holdings, Inc.,
as the Borrowers,
the Guarantors and
Pledgors named herein,
Bank of America, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer
and
The Other Financial
Institutions Party Hereto
Dated as of May 1, 2009
BANC OF AMERICA SECURITIES LLC

and
KEYBANC CAPITAL MARKETS
as Joint-Lead Arrangers
and
Joint Book Managers and Bookrunners

 

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
This SIXTH AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
(this “Amendment”) is dated as of May 1, 2009 and entered into by and among
APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a Maryland corporation (the
“REIT”), AIMCO PROPERTIES, L.P., a Delaware limited partnership (“AIMCO”), and
AIMCO/BETHESDA HOLDINGS, INC., a Delaware corporation (“AIMCO/Bethesda”) (the
REIT, AIMCO and AIMCO/Bethesda collectively referred to herein as “Borrowers”),
BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent (in such
capacity, “Administrative Agent”) and as Swing Line Lender and L/C Issuer, and
the Lenders party hereto, and is made with reference to that certain Amended and
Restated Senior Secured Credit Agreement, dated as of November 2, 2004, by and
among Borrowers, each lender from time to time party thereto, BANK OF AMERICA,
N.A., as Administrative Agent and as Swing Line Lender and L/C Issuer, and
KeyBank National Association, as Syndication Agent (the “Credit Agreement”), as
amended by that certain First Amendment to Amended and Restated Senior Secured
Credit Agreement, dated June 16, 2005 (the “First Amendment”), as amended by
that certain Second Amendment to Amended and Restated Senior Secured Credit
Agreement, dated March 22, 2006 (the “Second Amendment”), as amended by that
certain Third Amendment to Amended and Restated Senior Secured Credit Agreement,
dated August 31, 2007 (“Third Amendment”), as amended by that certain Fourth
Amendment to Amended and Restated Senior Secured Credit Agreement, dated
September 14, 2007 (“Fourth Amendment”), and as amended by that certain Fifth
Amendment to Amended and Restated Senior Secured Credit Agreement, dated
September 9, 2008 (“Fifth Amendment”) (the Credit Agreement as amended by the
First Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth
Amendment and this Amendment is referred to herein as the “Amended Agreement”).
Capitalized terms used in this Amendment shall have the meanings set forth in
the Amended Agreement unless otherwise defined herein.
RECITALS
WHEREAS, Borrowers desire to amend the Amended Agreement as more particularly
set forth below;
WHEREAS, pursuant to the Amended Agreement, the amendments set forth herein
require the consent of the Required Lenders, and the Required Lenders have
consented hereto;

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the agreements, provisions and covenants
contained herein, the parties agree as follows:
Section 1. AMENDMENTS TO THE CREDIT AGREEMENT
A. The defined term “Applicable Revolving Rate” is deleted and replaced with:
““Applicable Revolving Rate” means the following percentages per annum, based
upon the Leverage Ratio as set forth in the most recent Compliance Certificate
received by Administrative Agent pursuant to Section 6.02(b):
Applicable Revolving Rate

                                              Applicable     Applicable        
            Revolving     Revolving     Letters of   Pricing Level   Leverage
Ratio     Eurodollar Rate +     Base Rate +     Credit  
1
    < 50 %     3.25 %     2.00 %     3.25 %
2
  ≥ 50% and < 60%     4.25 %     3.00 %     4.25 %
3
    ≥ 60 %     5.00 %     3.75 %     5.00 %

Any increase or decrease in the Applicable Revolving Rate resulting from a
change in the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the date such Compliance
Certificate is delivered. The Applicable Revolving Rate in effect from the Sixth
Amendment Effective Date through the date of delivery of the Compliance
Certificate for the quarter ended March 31, 2009 shall be determined based on
Pricing Level 2.”
B. The defined term “Applicable Unused Fee” is deleted and replaced with:
““Applicable Unused Fee” means 0.45% per annum based upon the Usage (as such
term is defined below) as of the date of determination. As used in this
definition, the term “Usage” shall mean on each date of determination the
percentage of usage of the Revolving Commitments obtained by subtracting the
average daily Total Revolving Outstandings for the most recent fiscal quarter
ending prior to the date of determination from the aggregate Revolving
Commitments then in effect.”
C. The defined term “Audited Financial Statements” is deleted and replaced with:
““Audited Financial Statements” means the audited consolidated balance sheet of
the REIT for the fiscal year ended December 31, 2008, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the REIT, including the notes thereto.”
D. The defined term “Base Rate Loan” is deleted and replaced with:
““Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate or the Applicable Revolving Base Rate.”

 

2



--------------------------------------------------------------------------------



 



E. The defined term “Capital Expenditure Reserve” is deleted and replaced with:
““Capital Expenditure Reserve” means, as of any date of determination, the
product of (a) an amount not less than $350.00 (which amount is subject to
adjustment as provided below but shall never be less than $350), and (b) the
Borrowing Group’s Share of apartment units owned as of such date of
determination; provided, however, that an apartment unit shall be excluded from
the foregoing calculation if, at the date of determination, a mortgage lender
with respect to such apartment unit holds a funded reserve for future capital
improvements for such apartment unit. Administrative Agent may review the
Capital Expenditure Reserve on December 31, 2009 and as of the last day of each
subsequent calendar year (a “Review Date”) and, upon written notice to the
Borrowers provided within 30 days after delivery of the Compliance Certificate
relating to such calendar year, increase the per unit dollar amount in clause
(a) above by an amount not to exceed the lesser of (i) $24.50 per year per unit
or (ii) the amount by which the actual amount of Capital Expenditures per unit
for the apartment units (the “Actual CapEx Amount”) in clause (b) for the prior
four calendar quarters exceeds $350 plus any prior annual increases; provided,
however, that if the Actual CapEx Amount declines from one year to the next,
then the per unit dollar amount in clause (a) above shall automatically decrease
as of each Review Date to an amount equal to the greater of (x) $350 per unit
and (y) the Actual CapEx Amount for the prior four calendar quarters.”
F. The defined term “Construction/Renovation” is deleted and replaced with:
““Construction/Renovation” means the Borrowing Group’s Share of any New
Construction or any substantial rehabilitation, redevelopment, renovation and/or
expansion of any multi-family property which, in the case of rehabilitation,
redevelopment, renovation or expansion, involves the repositioning or upgrading
of such multi-family property with respect to comparable multi-family properties
located in the proximate geographic area, excluding any Moderate Redevelopment.
The Borrowing Group’s Share of Properties under Construction/Renovation as of
the Closing Date are listed on Schedule 1.01C attached hereto.”
G. The defined term “Default Rate” is deleted and replaced with:
““Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees and Revolving Loans, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Term Rate, if any, applicable to Base Rate
Loans plus (iii) 3% per annum; provided, however, that with respect to a
Eurodollar Rate Loan that is a Term B Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Term Rate)
otherwise applicable to such Loan plus 3% per annum, (b) when used with respect
to Obligations other than Letter of Credit Fees and Term Loans, an interest rate
equal to (i) the Applicable Revolving Base Rate plus (ii) the highest Applicable
Revolving Rate (regardless of the then applicable Leverage Ratio), if any,
applicable to Base Rate Loans that are Revolving Loans plus (iii) 3% per annum;
provided, however, that with respect to a Eurodollar Rate Loan that is a
Revolving Loan, the Default Rate shall be an interest rate equal to the highest
Applicable Revolving Rate (regardless of the then applicable Leverage Ratio)
plus 3% per annum and (c) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Revolving Rate plus 3% per annum.”

 

3



--------------------------------------------------------------------------------



 



H. The defined term “EBITDA” is deleted and replaced with:
““EBITDA” means, for any period and for any Person, an amount equal to such
Person’s Net Income for such period plus (a) the following, to the extent
deducted in calculating such Net Income: (i) such Person’s Interest Expense plus
other costs related to amortization of fees and expenses relating to the
issuance of indebtedness for such period, (ii) the provision for Federal, state
and local income taxes payable by such Person for such period, (iii) such
Person’s depreciation and amortization expense for such period, (iv) other
non-cash expenses of such Person reducing such Net Income for such period which
do not represent a cash item in such period or any future period and
(v) restructuring, severance, reserves or similar charges in an aggregate amount
not to exceed $22,800,000 for any such period which includes the fiscal quarter
commenced on October 1, 2008 and minus (b) the following to the extent included
in calculating such Net Income: (i) Federal, state and local income tax credits
of the Person for such period and (ii) all non-cash items increasing such
Person’s Net Income for such period, excluding non-cash items for which cash was
received in a prior period or will be received in a future period.”
I. The defined term “Eurodollar Rate Loan” is deleted and replaced with:
““Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate or the Applicable Revolving Eurodollar Rate.”
J. The defined term “Fixed Charges” is deleted and replaced with:
““Fixed Charges” means, for any period, the sum of (i) Total Interest Expense
for such period, plus (ii) Total Scheduled Amortization for such period (without
double counting amounts funded with reserve accounts or sinking funds if already
taken into account in determining Fixed Charges for such period or any prior
period), plus (iii) dividends accrued (whether or not declared or payable) on
any shares of preferred Stock and/or preferred Partnership Units of the
Borrowers or any of their Subsidiaries outstanding during such period, which
preferred securities are owned at any time during such period by Persons other
than the Borrower and their Subsidiaries.”
K. The defined term “Funded Indebtedness” is deleted and replaced with:
““Funded Indebtedness” means, as of any date of determination, for any Person,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than surety bonds and bonds supporting utility
deposits or other comparable security deposits), (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) Attributable Indebtedness in respect of capital lease
obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or its Subsidiary
is a general partner or joint venturer with liability for joint venture
obligations, unless such Indebtedness is expressly made not Recourse to the
Person or such Subsidiary; provided, however, that solely for purposes of
Sections 7.03(g) and 7.11 and the definitions relating to calculations of
financial covenants contained therein and for purposes of determining the
Applicable Revolving Rate, “Funded Indebtedness” shall exclude Intra-Company
Debt, deferred income taxes, security deposits, accounts payable and accrued
liabilities and any prepaid rent (as such terms are defined under GAAP).”

 

4



--------------------------------------------------------------------------------



 



L. The defined term “Funds From Operations” is deleted and replaced with:
““Funds From Operations” means, with respect to Borrowers and their Subsidiaries
on a consolidated basis, net income calculated in accordance with GAAP,
excluding gains or losses from debt restructuring and sales of property, plus
depreciation and amortization (excluding amortization of financing costs), and
after adjustments for unconsolidated partnerships and joint ventures (with
adjustments for unconsolidated partnerships and joint ventures calculated to
reflect funds from operations on the same basis) and the payment of dividends on
preferred Stock, as interpreted by the National Association of Real Estate
Investment Trusts in its April 1, 2002, White Paper; provided, however, the
following shall be excluded when calculating “Funds From Operations”:
(i) non-cash adjustments for preferred Stock issuance costs, (ii) non-cash
adjustments for loan amortization costs, and (iii) non-cash adjustments for
impairment losses on real estate development assets, net of any tax benefit.”
M. The defined term “Gross Asset Value” is deleted and replaced with:
““Gross Asset Value” means, as of any date of determination and without double
counting any item, the sum of the Borrowing Group’s Share of the following:
(i) Cash (including Restricted Cash but excluding any Cash held in funds for
Capital Expenditures and actually deducted in the determination of Capital
Expenditure Reserve as provided in the definition thereof), funds held in
sinking funds or interest reserves and Cash held in escrow in connection with
property exchanges under Section 1031 of the Code, and Cash Equivalents;
(ii) Notes Receivable valued at net realizable value as of such date of
determination in accordance with GAAP;
(iii) with respect to all real estate assets wholly or partially owned by such
Person(s) throughout the most recent four calendar quarters ending on or prior
to such date of determination (other than Development Assets), the Adjusted
Total NOI attributable to such real estate assets for such four quarter period
divided by the Applicable Capitalization Rate;
(iv) with respect to all real estate assets wholly or partially owned on such
date of determination, but acquired less than four calendar quarters but at
least one calendar quarter preceding such date of determination (other than
Development Assets), the Adjusted Total NOI attributable to such real estate
assets for any period that such Person(s) owned such assets measured on an
annualized basis and divided by the Applicable Capitalization Rate;

 

5



--------------------------------------------------------------------------------



 



(v) with respect to all real estate assets wholly or partially owned on such
date of determination, but acquired less than one calendar quarter preceding
such date of determination (other than Development Assets), 100% of the purchase
price paid by such Person(s) for such assets;
(vi) 100% of the book value (determined in accordance with GAAP) of Development
Assets and Unimproved Land owned as of such date of determination; and
(vii) an amount equal to 400% of the aggregate EBITDA attributable to, without
duplication, property and asset management fees of the Borrowing Group for the
four consecutive fiscal quarter period preceding such date of determination.”
N. The defined term “Indebtedness” is deleted and replaced with:
““Indebtedness” means, as to any Person, at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than surety bonds and bonds supporting utility
deposits or other comparable security deposits);
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) capital lease obligations of such Person;
(g) all obligations of such Person (other than Qualified Redemption Obligations)
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person, valued, in the case of a redeemable
preferred interest, at the liquidation preference plus accrued and unpaid
dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.

 

6



--------------------------------------------------------------------------------



 



For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer with liability for joint venture
obligations, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Solely for
purposes of Sections 7.03(g) and 7.11 and the definitions relating to
calculations of financial covenants contained therein and for purposes of
determining the Applicable Revolving Rate, “Indebtedness” shall exclude
Intra-Company Debt, deferred income taxes, security deposits, accounts payable
and accrued liabilities and any prepaid rent (as such terms are defined under
GAAP).”
O. The defined term “L/C Issuer” is deleted and replaced with:
““L/C Issuer” means (a) Bank of America, in its capacity as issuer of Letters of
Credit issued by it hereunder, together with its successors in such capacity or
(b) any other Lender or Lenders selected by the Borrowers and reasonably
satisfactory to the Administrative Agent, in its capacity as issuer of Letters
of Credit issued by such Lender hereunder, together with its successors in such
capacity; provided that under no circumstances shall there be more than three
L/C Issuers at any time.”
P. The defined term “Letter of Credit Sublimit” is deleted and replaced with:
““Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.”
Q. The defined term “Qualified Redemption Obligations” is deleted and replaced
with:
““Qualified Redemption Obligations” means, (i) in the case of AIMCO, the
obligation of AIMCO to acquire or redeem issued Partnership Units which
obligation AIMCO may elect to satisfy with shares of common Stock of the REIT
and (ii) any obligation of a Person to redeem or repurchase an Equity Interest
in such Person either (a) upon the happening of a change of control or other
conditional event which is not reasonably likely to occur and which condition is
set forth in the applicable securities and which event has in fact not occurred
prior to the date of determination hereunder, or (b) at the holder’s option
(except following or as a result of circumstances described in clause (a) above)
only after the date which is one year after the Maturity Date or (c) at any time
on or subsequent to the one year anniversary of the Maturity Date. In all
events, “Qualified Redemption Obligations” include all preferred Equity
Interests which are convertible only into common Stock of the REIT.”

 

7



--------------------------------------------------------------------------------



 



R. The defined term “Recourse” is deleted and replaced with:
““Recourse” means, with respect to any Indebtedness or Guarantee of any Person,
that such Indebtedness or Guarantee is recourse to the general assets and/or
properties of such Person (except as provided below); provided, however, that
with respect to Indebtedness secured by real property which is characterized as
“nonrecourse” or which is only Recourse to the real property of the Person
except for limitations to the “nonrecourse” nature of the obligation or
Indebtedness or Guarantees which are recourse to a Person or such Person’s
assets and/or properties only upon the occurrence of certain events such as
those set forth in (a) through (k) below, such Indebtedness or Guarantees shall
only be deemed “Recourse” if and to the extent the nonrecourse exceptions (if
any) are for the Person’s liability for the following under the applicable loan
documentation and any of the events described in clauses (a) through (k) have
occurred and the lender or holder of such Indebtedness or Guarantee has given
written notice of the occurrence thereof: (a) fraud, waste, material
misrepresentation, or willful misconduct; (b) indemnification with respect to
environmental matters or failure to comply with Environmental Laws; (c) failure
to maintain required insurance policies; (d) misapplication of insurance
proceeds, condemnation awards and tenant security deposits; (e) breach of
covenants relating to unpermitted transfers or encumbrances of real property or
other collateral; (f) misappropriation or misapplication of property income;
(g) breach of covenants relating to unpermitted transfers of interests in a
Person; (h) failure to deliver books and records; (i) failure to pay transfer
fees or charges; (j) bankruptcy filings or (k) other matters similar to those
set forth in clauses (a) through (j) above or otherwise constituting customary
exceptions for nonrecourse financings. An obligation of a Person that is not
Recourse to the general assets and/or properties of such Person shall not be
considered a “Recourse” obligation; an obligation of a Person that is contingent
upon the occurrence of certain events shall not be considered a “Recourse”
obligation unless any of the events or circumstances described in clauses
(a) through (k) above have occurred and the lender or holder of such
Indebtedness or Guarantee has given written notice of the occurrence of such
events (in which case the amount of such obligation shall be limited to
reasonably anticipated liability resulting from the occurrence of such events or
circumstances). Indebtedness of a Single Purpose Entity secured by that Single
Purpose Entity’s assets shall not be considered a “Recourse” obligation of such
Single Purpose Entity.”
S. The defined term “Recourse Indebtedness” is deleted and replaced with:
““Recourse Indebtedness” means that portion of Total Funded Indebtedness in
which the Recourse of the applicable lender or lenders to the obligor for
non-payment is not limited to such lender’s Lien on an asset or assets,
including any guarantee of payment by a member of the Borrowing Group to the
extent such guarantee is Recourse to such Borrowing Group member but in any
event excluding any Indebtedness or Guarantees which are not Recourse at the
applicable date of determination. “Recourse Indebtedness” shall include any
Indebtedness consisting of preferred Stock or preferred Partnership Units which
are not Qualified Redemption Obligations but are otherwise mandatorily
redeemable or redeemable at the option of the holder thereof. If a Person is a
Single Purpose Entity which owns a real property asset and has Indebtedness
which is not limited in recourse to that real property asset, such Indebtedness
shall not be considered “Recourse Indebtedness”, provided no other member of the
Borrowing Group has guaranteed such Indebtedness on a Recourse basis as of the
applicable date of determination.”

 

8



--------------------------------------------------------------------------------



 



T. The defined term “Revolving Commitment” is deleted and replaced with:
““Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on
Schedule 2.15(d) or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Commitment shall not exceed $180,000,000, unless increased pursuant to
Section 2.15.”
U. The defined term “Revolving Commitment Termination Date” is deleted and
replaced with:
““Revolving Commitment Termination Date” means the later of (a) May 1, 2011 and
(b) if the Existing Revolving Commitment Termination Date is extended pursuant
to Section 2.14, such extended Existing Revolving Commitment Termination Date as
determined pursuant to such Section 2.14.”
V. The defined term “Swingline Sublimit” is deleted and replaced with:
““Swing Line Sublimit” means an amount equal to $50,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Commitments.”
W. The defined term “Threshold Amount” is deleted and replaced with:
““Threshold Amount” means (a) with respect to Indebtedness that is not Recourse
Indebtedness, $250,000,000 individually or in the aggregate, and (b) with
respect to Indebtedness which is Recourse Indebtedness, $35,000,000 individually
or in the aggregate; provided that solely for purposes of determining the
Threshold Amount, Indebtedness relating to NAPICO assets shall be calculated as
equal to Borrowing Group’s Share thereof to the extent that such share (x) is an
administrative non-controlling interest, and (y) amounts to less than 5% of the
interest in any such NAPICO asset.”
X. The defined term “Total Funded Indebtedness” is deleted and replaced with:
““Total Funded Indebtedness” means, for any period and without double counting,
the sum of the Borrowing Group’s Share of (a) Funded Indebtedness, minus (b) its
share of any debt service reserves or sinking funds with respect to such Funded
Indebtedness.”
Y. The defined term “Total Secured Indebtedness” is deleted and replaced with:
““Total Secured Indebtedness” means, as of any date of determination and without
double counting any item, the aggregate amount of Total Funded Indebtedness that
is secured by a Lien (excluding Indebtedness secured solely by cash in debt
service reserves or sinking funds), plus any Total Funded Indebtedness described
in the last sentence of the definition of Recourse Indebtedness which is
otherwise not secured by a Lien; provided, however, that the Obligations shall
be excluded from the calculation of Total Secured Indebtedness.”

 

9



--------------------------------------------------------------------------------



 



Z. The defined term “Unfunded Pension Liability” is deleted and replaced with:
““Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.”
AA. The following defined terms shall be deleted:
“Casden”
“Casden Acquisition”
“Contingent Acquisition Note”
“Investment Affiliate”
“Mirror Notes”
“Mirror Notes Stock”
“NAPICO Notes”
“Real Estate Company”
“REAL Litigation”
“REAL Litigation Settlement Agreement”
“REAL Litigation Guarantee”
BB. The following defined terms in Section 1.01 shall be inserted in the correct
alphabetical location:
““Activation Notice” means a written notice delivered by the Borrowers to the
Administrative Agent on or before May 1, 2009 stating that, pursuant to
Section 2.15(d), the New Revolving Commitments (as defined in Section 2.15(d))
shall become effective.”
““Applicable Capitalization Rate” means 8.00%, subject to adjustment to an
amount not to exceed 8.50% in accordance with Section 2.14(a).”
““Applicable Revolving Base Rate” means for any day a fluctuating rate per annum
equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the
Eurodollar Rate applicable for a one month Interest Period plus 1.25%, and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.”

 

10



--------------------------------------------------------------------------------



 



““Applicable Revolving Eurodollar Rate” means, for any Interest Period with
respect to a Eurodollar Rate Loan, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, however, that the Applicable
Revolving Eurodollar Rate shall never be less than the Eurodollar Rate Floor. If
such rate is not available at such time for any reason, then the “Applicable
Revolving Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America (or such amount as determined by Administrative
Agent) and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the commencement of such Interest Period.”
““Eurodollar Rate Floor” means 2.00%.”
““Existing Revolving Commitment Termination” has the meaning specified in
Section 2.15(d).”
““Fronting Fee” has the meaning specified in Section 2.03(j).”
““Impacted Lender” means a Revolving Lender (a) that is a Defaulting Lender, or
(b) as to which (i) the L/C Issuer has a good faith belief that such Revolving
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities (and in such other credit facilities such Revolving
Lender has been treated as a defaulting or otherwise impacted lender), or
(ii) an entity that Controls such Revolving Lender has been deemed insolvent or
become subject to a bankruptcy or other similar proceeding. No Impacted Lender
shall have any right to approve or disapprove any amendment, waiver or consent
under this Agreement, except that the Commitment of such Impacted Lender may not
be increased or extended without the consent of such Impacted Lender (subject to
Section 2.14 and 2.15).”
““Non-Consenting Lender” means any Revolving Lender that does not provide
consent in any circumstance where the consent of all Revolving Lenders is
required, but only the consent of a majority of Revolving Lenders is obtained.”
"'Sixth Amendment’ means the Sixth Amendment to this Agreement, dated as of
May 1, 2009, among the Borrowers, the LC Issuer, the Administrative Agent and
the Lenders party thereto.”
"'Sixth Amendment Effective Date’ means the date all of the conditions to
effectiveness set forth in Section 2 of the Sixth Amendment are satisfied.”
““Term B Loan Early Payment Date” means February 1, 2011.”

 

11



--------------------------------------------------------------------------------



 



CC. Section 2.02(d) is amended by adding the phrase “or the Applicable Revolving
Base Rate” immediately after the reference to “Base Rate” set forth therein.
DD. Section 2.03(a)(ii)(B) is deleted and replaced with:
“(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all Revolving Lenders and L/C Issuer
have approved such expiry date; provided, however, that without such approval
the expiry date of a Letter of Credit may be extended to up to 12 months after
the Revolving Commitment Termination Date then in effect if (x) Borrowers have
Cash Collateralized the then Outstanding Amount of the applicable L/C
Obligations, or (y) subject to the approval of the L/C Issuer in its sole
discretion, if the Revolving Commitments are replaced with a new revolving
facility, “back to back” letters of credit with respect to such Letter of Credit
have been issued. If the Revolving Commitment Termination Date then in effect is
extended in accordance with this Agreement, any applicable Cash Collateral under
clause (x) above would be released by the L/C Issuer with respect to any Letter
of Credit with an expiry date prior to the Revolving Commitment Termination Date
thereafter in effect.”
EE. Section 2.03(a)(iii)(E) is deleted and replaced with:
“(E) a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time an Impacted
Lender hereunder, unless the L/C Issuer has entered into arrangements mutually
satisfactory to the L/C Issuer, Administrative Agent and Borrowers to eliminate
the L/C Issuer’s risk with respect to such Revolving Lender (which arrangements
may include the providing of cash collateral in relation to the Borrowers’
obligations to pay any Unreimbursed Amounts in respect of such defaulting
Revolving Lender’s or Impacted Lender’s participation in such Letter of
Credit).”
FF. Section 2.03(j) is deleted and replaced with:
“(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee (the “Fronting Fee”) with respect to each standby Letter of Credit,
in an amount equal to 0.125% per annum, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears, and due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrowers shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such Fronting Fee, customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.”

 

12



--------------------------------------------------------------------------------



 



GG. Section 2.06 is deleted and replaced with:
“Termination or Reduction of Revolving Commitments. The Borrowers may, upon
notice to the Administrative Agent, terminate the Revolving Commitments, or from
time to time permanently reduce the Revolving Commitments; provided that the
Revolving Commitments may not be reduced below $100,000,000 (except in
connection with a termination of the Revolving Commitments and payment in full
of the Obligations thereunder) without the consent of the Administrative Agent
and the Syndication Agent; and, provided further (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or
reduce the Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Commitments, and (iv) if, after giving effect to any reduction of
the Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Revolving Commitments. Any reduction of the Revolving
Commitments shall be applied to the Revolving Commitment of each Revolving
Lender according to its Applicable Percentage. All fees accrued pursuant to
Section 2.09(a) until the effective date of any termination of the Revolving
Commitments shall be paid on the effective date of such termination.”
HH. Section 2.07(b) is deleted and replaced with:
“(b) The Borrowers shall repay to the Swing Line Lender each Swing Line Loan on
the earlier to occur of (i) the date five Business Days after such Swing Loan is
made and (ii) the Revolving Commitment Termination Date.”
II. Section 2.08(a) is deleted and replaced with:
“(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan that is a Revolving Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Applicable Revolving Eurodollar Rate for such Interest Period plus the
Applicable Revolving Rate; (ii) each Eurodollar Rate Loan that is a portion of
the Term B Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Term Rate; (iii) each Base Rate Loan
that is a Revolving Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Applicable Revolving Base Rate plus the Applicable Revolving Rate; (iv) each
Base Rate Loan that is a portion of the Term B Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Term Rate; and
(v) each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Applicable Revolving Base Rate plus the Applicable Revolving Rate.”

 

13



--------------------------------------------------------------------------------



 



JJ. Section 2.09(a) is deleted and replaced with:
“(a) Unused Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender (other than Impacted Lenders) ratably in
proportion to their Revolving Commitment, an unused fee equal to the Applicable
Unused Fee. The Applicable Unused Fee shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date, as may be extended pursuant to
Section 2.14. The Applicable Unused Fee shall be calculated quarterly in
arrears. The Applicable Unused Fee shall accrue at all times following the
Closing Date while Revolving Commitments are in effect, including at any time
during which one or more of the conditions in Section 4.02 is not met.”
KK. The first sentence of Section 2.10 is deleted and replaced with:
“All computations of interest for Base Rate Loans shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.”
LL. A new sentence is added to the end of Section 2.14(a) as follows:
“Notwithstanding any other provision of this Agreement, if Borrower elects to
extend the Revolving Commitments under this Section 2.14(a), then the Required
Lenders may (but shall not be obligated to), on a one time basis, adjust the
Applicable Capitalization Rate to a maximum of 8.50% by notice to Borrowers no
later than thirty (30) calendar days following the Borrower’s delivery of the
extension notice referred to above, such adjusted Applicable Capitalization Rate
to be effective on and after the Existing Revolving Commitment Termination
Date.”
MM. Section 2.14(b)(iii) is deleted and replaced with:
“(iii) the Borrowers pay the Revolving Lenders an extension fee on the Existing
Revolving Commitment Termination Date in an amount equal to the product of
(i) 0.45%, multiplied by (ii) the Revolving Commitments then in effect at the
time of the extension; and”
NN. A new Section 2.14(b)(iv) is added as follows:
“(iv) The Term B Loan shall have been repaid in full on or before the Term B
Loan Early Payment Date.”
OO. Sections 2.15(a)(i) and (ii) are deleted and replaced with:
“(a) Increase in Commitments.
(i) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrowers may request an increase in Revolving Commitments of up
to $320,000,000, which increase may be allocated (x) to the then existing
Revolving Commitments, (y) as a new revolving tranche having the same terms
(excluding pricing, commitment fee amounts, a later dated final maturity, other
terms relating to the separate nature of such tranche and/or separate letter of
credit or swingline subfacilities) then applicable to the Revolving Commitments
then in effect, or (z) any combination thereof satisfactory to Administrative
Agent and the Revolving Lenders and/or Eligible Assignees (as applicable)
providing such increase; provided that, after giving effect to such

 

14



--------------------------------------------------------------------------------



 



increase, the Revolving Commitments (including any new revolving tranche) shall
not exceed $500,000,000 in the aggregate, and that the Aggregate Commitments
shall not exceed $850,000,000; provided further that any such request for an
increase shall be in a minimum amount of $20,000,000. At the time of sending
such notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each Revolving Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Revolving Lenders unless Administrative Agent
consents in writing to a shorter time period). Such notice shall indicate the
proposed Applicable Revolving Rate (or other applicable interest rate margins)
for such new Revolving Commitments or revolving tranche. In the event new
Revolving Commitments are to be provided, no consent of any Lender shall be
required in connection with the issuance of any such new Revolving Commitments,
regardless of if the Applicable Revolving Rate (or other applicable interest
rate margins) for such new Revolving Commitments or Revolving Loans is less than
or greater than that for any other Revolving Commitments or Revolving Loans
hereunder.
(ii) Revolving Lender Elections to Increase. Each Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment or to provide new Commitments and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Revolving Lender not responding within such time period
shall be deemed to have declined to increase its Commitment or to provide new
Commitments.”
PP. Section 2.15(a)(v) is amended by adding the following to the end of such
section:
“The Administrative Agent and the Borrowers may, without the consent of any
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrowers, to effect the increase in Revolving Commitments pursuant to
this Section 2.15(a), including, without limitation, establishing pricing,
commitment fees and the maturity of any new revolving commitments, incorporation
of a new revolving tranche and amendments in respect of borrowing and prepayment
procedures for any new revolving tranche.”
QQ. A new Section 2.15(d) is added as follows:
“(d) New Revolving Commitments. Upon delivery of an Activation Notice to the
Administrative Agent, on or after the Sixth Amendment Effective Date but on or
before May 1, 2009 (such date, the “New Revolving Commitment Effective Date”),
each of the Persons identified on Schedule 2.15(d) severally agrees to make
Revolving Commitments in the amount set forth on Schedule 2.15(d) opposite such
Person’s name in the column “New Revolving Commitments” (such Revolving
Commitments, the “New Revolving Commitments”, which New Revolving Commitments
shall be in replacement of all outstanding Revolving Commitments in effect
immediately prior to the delivery of the Activation Notice; such outstanding
Revolving Commitments are set forth on Schedule 2.15(d) in the column “Existing
Revolving Commitments” (such Revolving Commitments, the “Existing Revolving
Commitments”)). The Borrowers shall prepay any Revolving Loans outstanding under
the Existing Revolving

 

15



--------------------------------------------------------------------------------



 



Commitments on the New Revolving Commitment Effective Date (and pay any
additional amounts required pursuant to Section 3.05) and all Existing Revolving
Commitments shall be terminated on the New Revolving Commitment Effective Date,
concurrently with the effectiveness of the New Revolving Commitments. On or
before the New Revolving Commitment Effective Date, Borrowers shall deliver to
Administrative Agent a Revolving Note executed by the Borrowers in favor of each
Revolving Lender with a New Revolving Commitment as set forth on
Schedule 2.15(d) (to the extent requested by each such Revolving Lender).
Notwithstanding any provisions of this Agreement to the contrary, the Borrowers
may borrow from the Revolving Lenders providing such New Revolving Commitments
in order to fund such prepayment and termination. All Revolving Loans made
pursuant to this subsection shall be subject to the procedures set forth in
Section 2.01, provided, however, that provisions under this Agreement relating
to minimum borrowing amounts, minimum prepayment amounts, notice of borrowing
and notice of prepayments or commitment terminations shall not be applicable in
connection with the effectiveness of the New Revolving Commitments and such
repayment and such termination of the Existing Revolving Commitments. All Swing
Line Loans outstanding immediately prior to the delivery of the Activation
Notice shall automatically become Swing Line Loans under the New Revolving
Commitments and no prepayment of such outstanding Swing Line Loans shall be
required on the New Revolving Commitment Effective Date. Upon delivery of the
Activation Notice, the New Revolving Loan Commitments shall constitute Revolving
Commitments under the Loan Documents. For avoidance of doubt, from and after the
activation of the New Revolving Commitments, there shall be no borrowings under
the Existing Revolving Commitments.”
RR. A new Section 2.15(e) is added as follows:
“(e) Effective on the New Revolving Commitment Effective Date, all Letters of
Credit set forth on Schedule 2.15(e) shall be deemed to be newly issued Letters
of Credit under the New Revolving Commitments.”
SS. Section 3.02 is amended by adding the phrase “or the Applicable Revolving
Eurodollar Rate” immediately after the reference to “Eurodollar Rate” set forth
therein.
TT. Section 3.03 is amended by adding the phrase “or the Applicable Revolving
Eurodollar Rate” immediately after each reference to “Eurodollar Rate” set forth
therein.
Section 3.05 is amended by adding the phrase “or the Applicable Revolving
Eurodollar Rate” immediately after each reference to “Eurodollar Rate” set forth
therein.
UU. Section 6.02(h) is deleted and replaced with:
“(h) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), the REIT’s consolidated financial projections for the
current and the succeeding three fiscal quarters, as prepared by the REIT’s
Chief Financial Officer and in a format and with such detail as Administrative
Agent may reasonably require.”

 

16



--------------------------------------------------------------------------------



 



VV. Section 7.01(p) is deleted and replaced with:
“(p) Intentionally Omitted;”
WW. Section 7.02(e) is deleted and replaced with:
“(e) Investments in Non-Core Assets, Development Assets and Non-Controlled
Entities, provided that at all times (i) the aggregate book value of the
Borrowing Group’s Share of Investments in Non-Core Assets, (ii) the aggregate
book value of the Borrowing Group’s Share of Investments in Development Assets,
and (iii) the aggregate net book value (valued at the Borrowing Group’s Share of
the book value less depreciation and associated Indebtedness) of the Borrowing
Group’s Share of Investments in Non-Controlled Entities, taken together, does
not exceed 20% of the Gross Asset Value then in effect;”
XX. Sections 7.02(f) and 7.02(g) are deleted and replaced with:
“(f) Intentionally Omitted;
(g) Intentionally Omitted;”
YY. Section 7.02(m) is deleted and replaced with:
“(m) Investments in the ordinary course of the Borrowers and their Subsidiaries’
business not otherwise permitted under this Section 7.02, in an aggregate amount
at any time outstanding not to exceed $10,000,000 (it being understood that
Investments in real estate secured mortgages shall not be considered “in the
ordinary course” of the Borrowers and their Subsidiaries’ business); and”
ZZ. Section 7.03(m) is deleted and replaced with:
“(m) Intentionally Omitted;”
AAA. Section 7.06(c) is deleted and replaced with:
“(c) the purchase, redemption or other acquisition of any Equity Interests of
the Borrowers or any Subsidiary; provided, that, at the time or as a result
thereof there shall exist no Default or Event of Default, and, provided further,
that (x) for so long as the Term B Loan (or any portion thereof) is outstanding,
Borrowers may apply an amount not to exceed 50% of Net Disposition Proceeds
toward the purchase, redemption or other acquisition of REIT common stock if an
equal amount is applied to repay the Term B Loan, and, (y) if the Term B Loan
has been repaid in full, there shall be no restriction on the purchase,
redemption or other acquisition of REIT common stock. Notwithstanding the
foregoing, in no event may the Revolving Commitment be used to fund the
purchase, redemption or other acquisition of REIT common stock, except to the
limited extent that if Net Disposition Proceeds which otherwise would be
permitted to be used to purchase, redeem or otherwise acquire such common stock
and are designated to be so used but for an interim period are instead used to
pay down the Revolving Loans, then an equal amount of the Revolving Commitment
may be borrowed (in accordance with this Agreement) to purchase, redeem or
otherwise acquire such common stock for a period ending 60 days after such
repayment.”

 

17



--------------------------------------------------------------------------------



 



BBB. Section 7.08(g) is deleted and replaced with:
“(g) intentionally omitted.”
CCC. Section 7.11 is deleted and replaced with:
“7.11 Financial Covenants.
(a) Permit the Fixed Charge Coverage Ratio to be less than 1.30:1.00;
(b) Permit the Debt Service Coverage Ratio to be less than 1.50:1.00;
(c) Permit the Secured Indebtedness Ratio to exceed 0.60:1.00;
(d) Permit the Leverage Ratio to exceed 0.65:1.00;
(e) Permit Adjusted Tangible Net Worth to be less than the sum of (x) 85% of
Adjusted Tangible Net Worth as of the Sixth Amendment Effective Date, plus
(y) 85% of the net issuance proceeds of all issuances to Persons other than the
Borrowers or Subsidiaries of Stock or Partnership Units from and after the Sixth
Amendment Effective Date;
(f) Permit the aggregate principal amount of the Borrowing Group’s Share of all
cross collateralized or cross-defaulted Indebtedness to exceed 15% of Total
Funded Indebtedness;
(g) Permit the Variable Rate Debt Ratio to exceed 0.35:1.00;
(h) Permit the aggregate outstanding principal amount of the Borrowing Group’s
Share of Aggregate Recourse Indebtedness, exclusive of the Term B Loan (but
including any refinancing Indebtedness with respect to the Term B Loan) and the
Revolving Commitments, to exceed $100,000,000; or
(i) Permit the aggregate outstanding principal amount (including paid-in-kind or
other non current cash pay interest which is added to principal) of Mezzanine
Indebtedness to exceed $20,000,000 at any time. The Mezzanine Indebtedness
existing as of the Sixth Amendment Effective Date is set forth on
Schedule 7.11(i) hereto.
The Financial Covenants set forth in this Section 7.11 shall be measured as of
the last day of each fiscal quarter.”

 

18



--------------------------------------------------------------------------------



 



DDD. The introductory paragraph of Section 10.13 is deleted and replaced with:
“10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, if any Revolving Lender is
an Impacted Lender or a Non-Consenting Lender (so long as no Default or Event of
Default has occurred and is continuing), or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06 except as provided in this
Section 10.13), all of its interests, rights and obligations under this
Agreement and the related Loan Documents (or all of its Revolving Loans and
Revolving Commitments if so requested by the Borrower) to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:”
EEE. A new paragraph is added at the end of Section 10.13 as follows:
“Without limiting the foregoing, Borrowers may, subject to the consent and
approval of Administrative Agent in its sole discretion and notwithstanding
anything to the contrary in Section 2.06, terminate the Revolving Commitment of
any Defaulting Lender with no outstanding Revolving Loans, provided that if
Administrative Agent grants such consent in its sole discretion, Borrowers shall
Cash Collateralize such Defaulting Lender’s pro rata portion (if any) of the
Outstanding Amount of any then applicable L/C Obligations in a manner
satisfactory to L/C Issuer and Administrative Agent.”
FFF. A new Schedule 2.15(d) in the form attached hereto is added to the
Agreement.
GGG. A new Schedule 2.15(e) in the form attached hereto is added to the
Agreement.
HHH. Schedule 7.11(i) is deleted and replaced with the revised Schedule 7.11(i)
in the form attached hereto.
Section 2. CONDITIONS TO EFFECTIVENESS
2.1 Subject to Sections 2.2 and 2.3 below, this Amendment shall become effective
as of the Sixth Amendment Effective Date, at such time that all of the following
conditions are satisfied:
A. The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of each of (a) the Borrowers, (b) the
Administrative Agent, (c) each Revolving Lender with a New Revolving Commitment
and (d) the Required Lenders (or the Required Lenders shall have consented to
the execution of the Amendment by providing their counterpart signatures hereto
or their consent hereto to the Administrative Agent);
B. Guarantors and the Borrowers and Subsidiaries of the Borrowers party to the
Pledge Agreements as “Pledgors” (the “Pledgors”) shall have executed this
Amendment with respect to Section 5 and such other documents reasonably required
by Administrative Agent;
C. Administrative Agent and its counsel shall have received executed resolutions
from Borrowers authorizing the entry into and performance of this Amendment and
the Amended Agreement as amended, all in form and substance satisfactory to
Administrative Agent and its counsel;

 

19



--------------------------------------------------------------------------------



 



D. Administrative Agent shall have received favorable opinions of (i) Skadden,
Arps, Slate, Meagher & Flom LLP, and (ii) DLA Piper LLP (US), in each case
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as Administrative Agent may
reasonably request;
E. Any fees required to be paid on or before the Sixth Amendment Effective Date
shall have been paid; and
F. Borrowers and the Pledgors shall have delivered such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
L/C Issuer, the Swing Line Lender or the Required Lenders reasonably may
require.
2.2 Notwithstanding the foregoing, the amendments to the terms (i) “Applicable
Revolving Base Rate”, (ii) “Applicable Revolving Eurodollar Rate”, (iii)
“Applicable Revolving Rate”, (iv) “Applicable Unused Fee”, (v) “Default Rate”,
(vi) “Revolving Commitment”, (vii) “Revolving Commitment Termination Date” and
(viii) “Eurodollar Rate Floor” set forth in Section 1 of this Amendment shall
not become effective until the Borrowers shall have delivered an Activation
Notice to the Administrative Agent. Upon delivery of an Activation Notice to the
Administrative Agent, on or after the Sixth Amendment Effective Date, the
amendments set forth in the preceding sentence shall immediately become
effective.
2.3 Notwithstanding any other provision of this Amendment or the Amended
Agreement to the contrary, and without any further action by any party, if, on
or before May 1, 2009, the Borrowers do not deliver an Activation Notice,
terminate the Existing Revolving Commitments and replace the same with the New
Revolving Commitments all in accordance with new Section 2.15(d) set forth in
Section 1 hereof, then this Amendment shall immediately cease to be effective as
if the same had never been made, and Borrowers agree to execute and deliver to
Administrative Agent such assurances, certificates or other documents reasonably
requested by Administrative Agent in connection with the foregoing. For the
avoidance of doubt, and notwithstanding any other provision of this Amendment or
the Amended Agreement to the contrary, Borrowers acknowledge and agree that the
extension fee equal to the product of (i) .20% multiplied by (ii) the aggregate
Revolving Commitments then in effect (as provided pursuant to
Section 2.14(b)(iii) of the Amended Agreement prior to taking into account the
amendments to such Section set forth in Section 1 of this Amendment) shall be
due and payable on May 1, 2009 if the Activation Notice is not delivered on or
before such date.
Section 3. BORROWERS’ REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to consent to this Amendment and to amend the
Amended Agreement in the manner provided herein, Borrowers represent and warrant
to Administrative Agent and to each Lender that the following statements are
true, correct and complete:
3.1 Corporate Power and Authority. Borrowers have all requisite power and
authority to enter into this Amendment and any other agreements, guaranties or
other operative documents to be delivered pursuant to this Amendment, to carry
out the transactions contemplated by, and perform their obligations under, the
Amended Agreement. Each of the Borrowers, Pledgors and Guarantors is in good
standing in the respective states of their organization on the Sixth Amendment
Effective Date;

 

20



--------------------------------------------------------------------------------



 



3.2 Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement have been duly authorized by all
necessary action on the part of Borrowers and the other parties delivering any
of such documents, as the case may be.
3.3 No Default. After giving effect to this Amendment, no Default or Event of
Default exists under the Amended Agreement as of the Sixth Amendment Effective
Date. Further, after giving effect to this Amendment, no Default or Event of
Default would result under the Amended Agreement from the consummation of this
Amendment;
3.4 No Conflict. The execution, delivery and performance by Borrowers, Pledgors
and Guarantors of this Amendment and the performance of the Amended Agreement by
Borrowers, does not and will not (i) violate any provision of any applicable
material law or any governmental rule or regulation applicable to Borrowers,
Pledgors, Guarantors or any of their Subsidiaries except as could not reasonably
be expected to have a Material Adverse Effect, the Organization Documents of
Borrowers, Pledgors, Guarantors or any of their Subsidiaries or any order,
judgment or decree of any court or other Governmental Authority binding on
Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could not
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrowers, Pledgors, Guarantors or
any of their Subsidiaries except as could not reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Borrowers, Pledgors,
Guarantors or any of their Subsidiaries not otherwise permitted by the Amended
Agreement except as could not reasonably be expected to have a Material Adverse
Effect, or (iv) require any approval of members or stockholders or any approval
or consent of any Person under any Contractual Obligation of Borrowers,
Pledgors, Guarantors or any of their Subsidiaries, except for such approvals or
consents which have been or will be obtained on or before the Sixth Amendment
Effective Date or except for such approvals or consents which, if not obtained,
are not reasonably expected to result in a Material Adverse Effect;
3.5 Governmental Consents. The execution and delivery by Borrowers, Guarantors
and Pledgors of this Amendment and the performance by Borrowers, Guarantors and
Pledgors under the Amended Agreement does not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body, except for filings or recordings in respect of the Liens created pursuant
to the Loan Documents and except as may be required, in connection with the
disposition of any Collateral, by laws generally affecting the offering and sale
of securities;
3.6 Binding Obligation. The Amended Agreement, as amended by this Amendment, has
been duly executed and delivered by Borrowers and is enforceable against
Borrowers, in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and

 

21



--------------------------------------------------------------------------------



 



3.7 Incorporation of Representations and Warranties From Amended Agreement.
After giving effect to this Amendment, the representations and warranties
contained in Article V of the Amended Agreement are and will be true, correct
and complete in all material respects on and as of the Sixth Amendment Effective
Date to the same extent as though made on and as of such date, except
representations and warranties solely to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.
Section 4. MISCELLANEOUS
4.1 Reference to and Effect on the Amended Agreement and the Other Loan
Documents.
A. On and after the Sixth Amendment Effective Date, each reference in the
Amended Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Amended Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement, as amended by this Amendment.
B. Except as specifically amended by this Amendment, the Amended Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
C. The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Amended Agreement or any of the other Loan Documents.
4.2 Fees and Expenses. Borrowers acknowledge that all reasonable costs, fees and
expenses incurred by Administrative Agent and its counsel with respect to this
Amendment and the documents and transactions contemplated hereby shall be for
the account of Borrowers. The Borrowers hereby agree to pay the reasonable fees,
cost and expenses of Administrative Agent’s counsel in connection with this
Amendment concurrently with or promptly but in no event later than 30 days after
submission of an invoice with respect to such reasonable fees, costs and
expenses.
4.3 Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

22



--------------------------------------------------------------------------------



 



4.4 Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each Borrower and Administrative Agent, and receipt by
Borrowers and Administrative Agent of written, facsimile or telephonic
notification of such execution and authorization of delivery thereof.
4.5 Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties with respect to this amendment to the Amended
Agreement, and supersedes all prior agreements and understandings, oral or
written, relating thereto.
4.6 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of California.
Section 5. ACKNOWLEDGEMENT AND CONSENT
A. Guarantors are party to that certain Continuing Guaranty (as amended from
time to time), dated as of November 2, 2004, pursuant to which Guarantors have
guarantied the Obligations. Pledgors are party to that certain Security
Agreement (Securities) made by Borrowers (as amended from time to time) and
Security Agreement (Securities) made by certain other Pledgors (as amended from
time to time), dated as of November 2, 2004, pursuant to which Pledgors have
pledged the Collateral as security for the Indebtedness (as defined in the
applicable Pledge Agreement).
B. Each Guarantor and each Pledgor hereby acknowledges that it has reviewed the
terms and provisions of the Amended Agreement and this Amendment and consents to
the amendment of the Amended Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Guaranty to which it is a party or otherwise
bound, and each Pledgor hereby confirms that the Pledge Agreement to which it is
a party or otherwise bound, will continue to guaranty or secure, as the case may
be, to the fullest extent possible the payment and performance of all of the
“Guaranteed Obligations” (as defined in the applicable Guaranty) or the
“Indebtedness” (as defined in the applicable Pledge Agreement), as the case may
be, including without limitation the payment and performance of all such
“Guaranteed Obligations” or “Indebtedness”, as the case may be, with respect to
the Obligations of Borrowers now or hereafter existing under or in respect of
the Amended Agreement (as amended hereby) and the Notes defined therein.
C. Each Guarantor acknowledges and agrees that any Guaranty to which it is a
party or otherwise bound, and each Pledgor acknowledges and agrees that the
Pledge Agreement to which it is a party or otherwise bound, shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Guarantor and each Pledgor represents and
warrants that all representations and warranties contained in the Guaranty
and/or the Pledge Agreement, as the case may be, to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Sixth Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

 

23



--------------------------------------------------------------------------------



 



D. Each Guarantor and each Pledgor (other than the Borrowers) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor or such Pledgor, as the case may be, is not
required by the terms of the Amended Agreement or any other Loan Document to
consent to the amendments to the Amended Agreement effected pursuant to this
Amendment and (ii) nothing in the Amended Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor or such
Pledgor to any future amendments to the Amended Agreement.
[Signatures on Next Page]

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

          BORROWERS: APARTMENT INVESTMENT AND
MANAGEMENT COMPANY,
a Maryland corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer        AIMCO PROPERTIES, L.P.,
a Delaware limited partnership
      By:   AIMCO-GP, INC.,         a Delaware corporation      Its: General
Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

            AIMCO/BETHESDA HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



PLEDGORS (for purposes of Section 5 only):

            APARTMENT INVESTMENT AND
MANAGEMENT COMPANY,
a Maryland corporation, as Pledgor
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer        AIMCO PROPERTIES, L.P.,
a Delaware limited partnership, as Pledgor
      By:   AIMCO-GP, INC.,         a Delaware corporation      Its: General
Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

            AIMCO/BETHESDA HOLDINGS, INC.,
a Delaware corporation, as Pledgor
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



           
AIMCO/IPT, INC.,
a Delaware corporation,

NHP A&R SERVICES, INC.,
a Virginia corporation

NHP REAL ESTATE CORPORATION,
a Delaware corporation

AIMCO HOLDINGS QRS, INC.,
a Delaware corporation

NHPMN-GP, INC.,
a Delaware corporation

LAC PROPERTIES QRS II INC.,
a Delaware corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



AIMCO LP LA, LP,
a Delaware limited partnership

            By:   AIMCO LA QRS, Inc.,         a Delaware corporation      Its:
General Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

            GP-OP PROPERTY MANAGEMENT, LLC,
a Delaware limited liability company
      By:   AIMCO Properties, L.P.,         a Delaware limited partnership,     
Its: Member   

            By:   AIMCO-GP, Inc.,         a Delaware corporation,      Its:
General Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



            AIMCO GP LA, L.P.,
a Delaware limited partnership
      By:   AIMCO-GP, INC.,         a Delaware corporation,      Its: General
Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

            LAC PROPERTIES OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
      By:   AIMCO GP LA, L.P.,         a Delaware limited partnership,     
Its:  General Partner   

            By:   AIMCO-GP, INC.,         a Delaware corporation,      Its: 
General Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

            AIC REIT PROPERTIES LLC,
a Delaware limited liability company
      By:   AIMCO Properties, L.P.,         a Delaware limited partnership,     
Its:  Managing Member   

            By:   AIMCO-GP, INC.,         a Delaware corporation,      Its: 
General Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                              AMBASSADOR APARTMENTS, L.P.
a Delaware limited partnership    
 
                            By:   AIMCO QRS GP, LLC,
a Delaware limited liability company
        Its:   General Partner    
 
                                By:   AIMCO Properties, L.P.,
           
Its:   a Delaware limited partnership,
Member    
 
                                    By:   AIMCO-GP, Inc.,
               
Its:   a Delaware corporation,
General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding
 
Patti K. Fielding
Executive Vice President and Treasurer    
 
                       

                              AIMCO HOLDINGS, L.P.
a Delaware limited partnership    
 
                            By:   AIMCO Holdings QRS, Inc.,
a Delaware corporation,
        Its:   General Partner    
 
                                By:   /s/ Patti K. Fielding                    
              Patti K. Fielding
Executive Vice President and Treasurer    
 
                            AMBASSADOR FLORIDA PARTNERS LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                            By:   Ambassador Florida Partners, Inc.,
a Delaware corporation,
        Its:   General Partner    
 
                                By:       /s/ Patti K. Fielding                
                          Patti K. Fielding
Executive Vice President and Treasurer    

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                              LAC PROPERTIES SUB LLC,
a Delaware limited liability company    
 
                            By:   LAC Properties Operating Partnership, L.P.,
a Delaware limited partnership,
        Its:   Managing Member    
 
                                By:   AIMCO GP LA, L.P.,
a Delaware limited partnership,
            Its:   General Partner    
 
                    By:   AIMCO-GP, Inc.,
a Delaware corporation,
                Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding
 
Patti K. Fielding    
 
                  Executive Vice President and Treasurer    

                              LAC PROPERTIES GP I LLC
a Delaware limited liability company    
 
                            By:   LAC Properties Operating Partnership, L.P.,
a Delaware limited partnership,
        Its:   Managing Member    
 
                                By:   AIMCO GP LA, L.P.,
a Delaware limited partnership,
            Its:   General Partner    
 
                                    By:   AIMCO-GP, Inc.,
a Delaware corporation,
                Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding
 
Patti K. Fielding    
 
                  Executive Vice President and Treasurer    

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



GUARANTORS (for purposes of Section 5 only):

            AIMCO EQUITY SERVICES, INC.,
a Virginia corporation

AIMCO HOLDINGS QRS, INC.,
a Delaware corporation

AIMCO-LP TRUST
a Delaware trust

AIMCO PROPERTIES FINANCE CORP.,
a Delaware corporation

AMBASSADOR I, INC.,
a Delaware corporation

AMBASSADOR VIII, INC.,
a Delaware corporation

ANGELES REALTY CORPORATION II,
a California corporation

CONCAP EQUITIES, INC.,
a Delaware corporation

NHP A&R SERVICES, INC.,
a Virginia corporation

NHPMN STATE MANAGEMENT, INC.,
a Delaware corporation

NHP MULTI-FAMILY CAPITAL CORPORATION,
a District of Columbia corporation

AIMCO-GP, INC.,
a Delaware corporation

NHPMN-GP, INC.,
a Delaware corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                          AIMCO IPLP, L.P.,     a Delaware limited partnership
 
                        By:   AIMCO/IPT, Inc.,         a Delaware corporation  
  Its:   General Partner
 
                            By:   /s/ Patti K. Fielding                        
  Patti K. Fielding             Executive Vice President and Treasurer
 
                        AIMCO HOLDINGS, L.P.,     a Delaware limited partnership
 
                        By:   AIMCO Holdings QRS, Inc.,         a Delaware
corporation,     Its:   General Partner
 
                            By:   /s/ Patti K. Fielding                        
  Patti K. Fielding             Executive Vice President and Treasurer
 
                        AMBASSADOR CRM FLORIDA PARTNERS LIMITED PARTNERSHIP,    
a Delaware limited partnership
 
                        By:   Ambassador Florida Partners Limited Partnership,
a Delaware limited partnership     Its:   General Partner
 
                            By:   Ambassador Florida Partners, Inc.,            
a Delaware corporation             Its:   General Partner
 
                   
 
              By:   /s/ Patti K. Fielding
 
                   
 
                  Patti K. Fielding
 
                  Executive Vice President and Treasurer

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                      AMBASSADOR APARTMENTS, L.P.     a Delaware limited
partnership
 
                    By:   AIMCO QRS GP, LLC,         a Delaware limited
liability company,     Its:   General Partner
 
                        By:   AIMCO Properties, L.P.,             a Delaware
limited partnership,         Its:   Member
 
               
 
          By:   AIMCO-GP, Inc.,
 
              a Delaware corporation,
 
          Its:   General Partner
 
               
 
          By:   /s/ Patti K. Fielding
 
               
 
              Patti K. Fielding
 
              Executive Vice President and Treasurer
 
                    LAC PROPERTIES OPERATING PARTNERSHIP, L.P.,     a Delaware
limited partnership
 
                    By:   AIMCO GP LA, L.P.,         a Delaware limited
partnership     Its:   General Partner
 
                        By:   AIMCO-GP, Inc.,             a Delaware corporation
        Its:   General Partner
 
               
 
          By:   /s/ Patti K. Fielding
 
               
 
              Patti K. Fielding
 
              Executive Vice President and Treasurer

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                          GP-OP PROPERTY MANAGEMENT, LLC
a Delaware limited liability company    
 
                        By:   AIMCO Properties, L.P.,
a Delaware limited partnership,         Its:   Member    
 
                            By:   AIMCO-GP, Inc.,
a Delaware corporation,             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding
 
Patti K. Fielding    
 
              Executive Vice President and Treasurer    

                      NHPMN MANAGEMENT, L.P.,
a Delaware limited partnership    
 
                    By:   NHPMN-GP, Inc.
a Delaware corporation,         Its:   General Partner    
 
               
 
      By:   /s/ Patti K. Fielding
 
Patti K. Fielding
Executive Vice President and Treasurer    

                      NHPMN MANAGEMENT, LLC,
a Delaware limited liability company    
 
                    By:   AIMCO/Bethesda Holdings, Inc.,
a Delaware corporation,         Its:   Member    
 
               
 
      By:   /s/ Patti K. Fielding
 
Patti K. Fielding
Executive Vice President and Treasurer    

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                  OP PROPERTY MANAGEMENT, L.P.,
a Delaware limited partnership
 
                By:   NHPMN-GP, Inc.,
a Delaware corporation     Its:   Managing General Partner
 
           
 
      By:   /s/ Patti K. Fielding
 
 Patti K. Fielding
 
          Executive Vice President and Treasurer

                          OP PROPERTY MANAGEMENT, LLC,
a Delaware limited liability company    
 
                        By:   AIMCO Properties, L.P.,
a Delaware limited partnership         Its:   Member    
 
                            By:   AIMCO-GP, Inc.,
a Delaware corporation             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding
 
Patti K. Fielding
Executive Vice President and Treasurer    

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



                                  LAC PROPERTIES GP I LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                                By:   LAC Properties GP I LLC,
a Delaware limited liability company         Its:   General Partner    
 
                                    By:   LAC Properties Operating Partnership,
L.P.,
a Delaware limited partnership             Its:   Managing Member    
 
                                        By:   AIMCO GP LA, L.P.,
a Delaware limited partnership                 Its:   General Partner    
 
                                            By:   AIMCO-GP, Inc.,
a Delaware corporation                     Its:   General Partner    
 
                           
 
                  By:   /s/ Patti K. Fielding
 
Patti K. Fielding    
 
                      Executive Vice President and Treasurer    

                      LAC PROPERTIES GP II LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                    By:   LAC Properties QRS II Inc.,
a Delaware corporation,         Its:   General Partner    
 
               
 
      By:   /s/ Patti K. Fielding
 
Patti K. Fielding    
 
          Executive Vice President and Treasurer    

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



            AIMCO SELECT PROPERTIES, L.P.,
a Delaware limited partnership
      By:   AIMCO/Bethesda Holdings, Inc.,         a Delaware corporation,     
Its: General Partner   

            By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 





--------------------------------------------------------------------------------



 



          BANK OF AMERICA: BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kathleen M. Carry         Kathleen M. Carry        Vice
President   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 





--------------------------------------------------------------------------------



 



          L/C ISSUER: BANK OF AMERICA, N.A.,
as L/C Issuer
      By:   /s/ James P. Johnson         James P. Johnson        Senior Vice
President   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ James P. Johnson         James P. Johnson        Senior Vice
President   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 





--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
as a Lender
      By:   /s/ Christopher T. Neil         Christopher T. Neil        Senior
Relationship Manager   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 





--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Amit Khimji         Amit Khimji        Director   

(Sixth Amendment to Amended and Restated Senior Secured Credit Agreement)

 

